 



EXHIBIT 10.2
OSI PHARMACEUTICALS, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
(Effective July 1, 2007)
Article 1.
PURPOSE
     OSI Pharmaceuticals, Inc. (the “Company”) has established the OSI
Pharmaceuticals, Inc. Nonqualified Deferred Compensation Plan (the “Plan”) for
the benefit of the members of the Board of Directors of the Company (the
“Board”) and a select group of management and highly compensated Employees of
the Company and certain affiliates (collectively, the “Select Employees”). The
Board approved the Plan on April 19, 2007, with respect to pay received on or
after July 1, 2007. The Company intends that the Plan shall be treated as an
unfunded plan for purposes of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and as a plan for a select group of management and highly compensated
employees for purposes of ERISA. Certain capitalized terms are defined in
ARTICLE 10 of this plan.
Article 2.
ELIGIBILITY AND PARTICIPATION
     Eligibility to participate in the Plan shall be limited to members of the
Board of Directors of the Company (collectively, “Directors”) and to Select
Employees who are designated by the Deferred Compensation Committee of the Board
(the “Committee”) to participate in the Plan (hereafter, each an “Eligible
Person”). An Eligible Person may elect to defer a portion of Base Compensation,
Bonus and Other Cash Compensation (as defined below) payable with respect to
services to be performed as a Select Employee or Director by making a deferral
election as further provided in Section 3.1.
Article 3.
ELECTIVE DEFERRALS
     3.1 Deferral Election
     An Eligible Person may make a deferral election with respect to an upcoming
calendar year pursuant to the provisions of this Section 3.1. Any deferral
election and any revocation of the election permitted under this Plan shall be
made in the manner specified by the Plan Administrator and may be subject to
guidelines of the Plan Administrator including, but not limited to establishing
a minimum deferral amount for participation.

 



--------------------------------------------------------------------------------



 



          (a) Compensation Deferral
          A Select Employee may elect to defer up to 80% of his or her Base
Compensation payable during an upcoming calendar year, and a Director may elect
to defer up to 100% of his or her Director Fees payable during an upcoming
calendar year, by completing and filing an election with the Plan Administrator
during the enrollment period established by the Plan Administrator for deferral
of such Base Compensation or Director Fees and noting the timing and form of
payment of such deferral. Except as set forth in Section 3.1(c) below, the
enrollment period shall end no later than December 31st of the then-current year
for deferrals in the upcoming calendar year. The Base Compensation or Directors
Fees deferral election may be revoked in writing up to the end of the applicable
enrollment period by submitting a revocation to the Plan Administrator by that
date. Except as provided in Sections 4.4 and 4.5, a Base Compensation or
Director Fees deferral election shall become irrevocable as of the close of the
enrollment period applicable to the Base Compensation or Directors Fees. The
Eligible Person shall set forth the amount to be deferred as a full percentage,
or, if approved by the Committee, dollar amount, of Base Compensation or
Directors Fees payable during the calendar year.
          (b) Bonus and Other Cash Compensation Deferrals
          An Eligible Person may elect to defer up to 95% of his or her Bonus,
and, subject to the approval of the Committee, up to 100% of his or her other
non-salary cash compensation (“Other Cash Compensation”), if any, payable with
respect to the upcoming calendar year, by completing and filing an election with
the Plan Administrator during the enrollment period established by the Plan
Administrator for deferral of that Bonus and noting the timing and form of
payment of such deferral. In the case of a performance-based Bonus (within the
meaning of Section 409A of the Code), the enrollment period shall end no later
than the date that is six (6) months prior to the end of the performance
measurement period to which such Bonus relates and, in the case of a Bonus that
is not performance-based, except as provided in Section 3.1(c) below, no later
than December 31st of the calendar year prior to the calendar year to which the
Bonus relates.
          Except as provided in Sections 4.4 and 4.5, a Bonus or Other Cash
Compensation deferral election shall become irrevocable as of the close of the
enrollment period applicable to the Bonus or Other Cash Compensation. The Bonus
or Other Cash Compensation deferral election may be revoked in writing up to the
end of the applicable enrollment period by submitting a revocation to the Plan
Administrator by that date. The Eligible Person shall set forth the amount to be
deferred as a full percentage, or if approved by the Committee, dollar amount,
of the Bonus or Other Cash Compensation payable during the upcoming calendar
year.
          (c) First-Year Participation
          If an Eligible Person first becomes eligible to participate in the
Plan during a calendar year and has never previously participated in an account-

2



--------------------------------------------------------------------------------



 



based deferred compensation plan with the Company, any Participating Employer or
certain affiliates (a “Newly Eligible Person”), then notwithstanding the general
requirement stated in Sections 3.1(a) or 3.1(b), as applicable, that the
election be completed and submitted before the calendar year of commencement
(but in accordance with all other applicable provisions of Sections 3.1(a) and
3.1(b)), an election may be submitted to the Plan Administrator within thirty
(30) days after the Participant first becomes a Newly Eligible Person. However,
such election shall be effective only with respect to Base Compensation or
Directors Fees, as applicable, Bonus and Other Cash Compensation earned and
payable following submission of the election to the Plan Administrator. Where an
Eligible Person has ceased being eligible to participate in the Plan (other than
through the accrual of earnings) and later becomes eligible to participate in
the Plan after a period of twenty-four (24) months or more since the last date
of his or her eligibility, he or she shall again be treated as a Newly Eligible
Person for the purposes of this Section 3.1(c).
          (d) Net Deferral Affected by 401(k) Deferrals and Other Pay Deductions
          In determining the actual amount of Base Compensation or Directors
Fees, as applicable, Bonus and Other Cash Compensation to be credited to a
Participant’s Annual Account, the total deferral election amount for the
calendar year shall be reduced by the following amounts but only to the extent
necessary to cover these contributions or the withholding obligation: (i) any
elective deferrals contributed by the Participant for such year under the OSI
Pharmaceuticals, Inc. Saving and Investment Plan (or any other 401(k) plan
maintained by a Participating Employer); (ii) contributions by the Participant
for such year to any flexible spending account, health savings account,
cafeteria plan or similar arrangement; and (iii) Federal Insurance Contribution
Act (“FICA”) amounts withheld from the Participant’s pay for such year.
Accordingly, only the net deferral shall be credited under this Plan in a
calendar year.
     3.2 Application of Election and Vesting
     An election for the deferral of Base Compensation or Directors Fees, as
applicable, and the deferral of Bonus and Other Cash Compensation must be
completed for each calendar year with respect to which amounts are deferred
under the Plan, in accordance with this ARTICLE 3. A Participant shall at all
times be 100% vested in his or her elective deferrals of Base Compensation,
Directors Fees, Bonus and Other Cash Compensation and any earnings thereon.
     3.3 Effect of Employment Termination
     If a Participant ceases to be an Eligible Person at a time when he or she
has in effect for the calendar year one or more deferral elections, the deferral
election or elections shall terminate with respect to any amount not yet paid at
the time the individual ceases to be an Eligible Person. Amounts already
deferred into

3



--------------------------------------------------------------------------------



 



the Participant’s Account shall remain so credited and shall be distributed in
accordance with the terms of this Plan.
     3.4 Company Contributions and Vesting
     The Company may elect to make discretionary contributions at any time,
based on individual or overall corporate performance. Such contributions will be
subject to a vesting schedule as selected by the Company at the time of the
contribution.
Article 4.
PAYMENT OF DEFERRED COMPENSATION
     4.1 Selecting the Payment Commencement Date
          (a) Subject to the provisions of ARTICLE 6, payment of the applicable
Annual Account shall be made on the date or dates set forth on the Participant’s
deferral election, but in no event earlier than two (2) years after the end of
the calendar year in which the deferral was made.
          (b) Notwithstanding any provision to the contrary in this ARTICLE 4,
if an Eligible Person experiences a Separation from Service prior to attainment
of the Retirement Age or suffering a Disability, and prior to complete
distribution of his or her Account, then the portion of the Account remaining
unpaid as of the Participant’s Termination Date shall be paid in a single lump
sum as soon as practicable following the Termination Date, except as provided in
Section 4.1(c) hereof and except that in the case of a “specified employee” (as
such term is defined under Section 409A(2)(B) of the Code), the payment shall
not be made earlier than the six (6) month anniversary of the Participant’s
Termination Date.
          (c) Notwithstanding any provision to the contrary in this ARTICLE 4,
if an Eligible Person who designated payment to be made pursuant to a series of
annual installments experiences a Separation from Service on or after attaining
Retirement Age or suffering a Disability, his or her Account shall be
distributed in accordance with the installment schedule; provided, however, that
if the series of annual installments with respect to any Annual Account was
scheduled to begin on a date other than upon the Eligible Person’s Separation
from Service after attaining Retirement Age and such installments have not
commenced by the Participant’s Termination Date, then such Annual Account shall
be paid in a single lump sum as soon as practicable following the Termination
Date, except that in the case of a “specified employee” (as such term is defined
under Section 409A(2)(B) of the Code), the payment shall not be made earlier
than the six (6) month anniversary of the Participant’s Termination Date.
          (d) Notwithstanding anything to the contrary in the Plan, if any
portion of a Participant’s Account remains unpaid at the time of his or her

4



--------------------------------------------------------------------------------



 




death, payment shall be made in accordance with the provisions of Sections 6.1
and 6.2, and this ARTICLE 4 shall be inapplicable to such payment.
     4.2 Method of Payment
          (a) In each deferral election completed and submitted, the Eligible
Person also shall select the method of payment for distribution of all or the
applicable portion of his or her Annual Account under the Plan, from one of the
following methods:
               (i) A single lump sum; or
               (ii) A series of annual installments for between two (2) and
fifteen (15) consecutive years, as elected by the Eligible Person.
          (b) If the method of payment is a series of annual installments, the
amount of each installment shall equal the value of the Participant’s Annual
Account as of the last Valuation Date preceding the installment payment, divided
by the number of installment payments remaining in the series. Notwithstanding
the foregoing, if a Participant’s Account balance is less than the applicable
dollar amount under Code Section 402(g)(i)(B) for such year, his or her Account
shall be distributed in a single lump sum.
          (c) An Eligible Person may elect to receive a distribution from his or
her Annual Account following a Change in Control. In such case, his or her
Account shall be distributed in a single lump sum.
          (d) If a method of payment under this Section 4.2 is not established
at the time an Eligible Person submits his or her initial deferral election
form, the payment method of his or her Annual Account shall be in a single lump
sum. All payments under the Plan shall be in the form of cash.
     4.3 Change of Method or Timing of Payment
     Subject to approval of the Plan Administrator, a Participant may change his
or her election as to the method or timing of payment for each deferral election
under this ARTICLE 4, contingent on the following requirements having been
satisfied:
          (a) the change must be made in the manner designated by the Plan
Administrator;
          (b) the change must be made at a time when the Participant is still an
Eligible Person, and must be consistent with Sections 4.1, 4.2 and 4.3;
          (c) the change must be made at least twelve (12) months prior to the
date of the payment that is subject to the change;

5



--------------------------------------------------------------------------------



 



          (d) the change must delay the payment date or, in the case of
installments, each of the payment dates by at least five (5) years;
          (e) an election to receive a payment after a Separation from Service
on or after attaining Retirement Age or suffering a Disability shall be
irrevocable; and
          (f) one election shall govern all balances for deferrals (and earnings
thereon) made in a given calendar year.
     4.4 Unforeseen Emergency
     The Plan Administrator may, in its sole discretion, make distributions to a
Participant from his or her Account prior to the date that amounts would
otherwise become payable if the Plan Administrator determines that the
Participant has incurred an Unforeseeable Emergency. The amount of any such
distribution shall be limited to the amount reasonably necessary to meet the
Participant’s needs created by the Unforeseeable Emergency, plus the amount
necessary to pay the taxes thereon, after taking into account reimbursement from
insurance and liquidation of the Participant’s available assets (including any
additional compensation available to the Participant in the event that his or
her deferral election under the Plan is cancelled pursuant to this Section).
     In addition, the Plan Administrator in its discretion may at any time
cancel a deferral election with respect to the remainder of the amount to be
deferred under such deferral election upon determining that the Participant has
suffered an Unforeseeable Emergency. The next deferral election made by a
Participant following the cancellation of his or her deferral election due to an
Unforeseeable Emergency shall be treated as an initial deferral election,
subject to the requirements of ARTICLE 3 and this ARTICLE 4.
     4.5 Effect on this Plan of a 401(k) Plan Hardship Withdrawal
     To the extent required to comply with Treasury Regulation
§1.401(k)-1(d)(3)(iv)(E)(2), or any amendment or successor thereto, a
Participant’s “elective and employee contributions” (within the meaning of such
Treasury Regulation) under this Plan shall be terminated following the
Participant’s receipt of a hardship distribution made in reliance on such
Treasury Regulation from any plan containing a cash or deferred arrangement
under Section 401(k) of the Code maintained by the Company or a related party
within the provisions of subsections (b), (c), (m) or (o) of Section 414 of the
Code. The deferral election under the Plan made by the Participant next
following the termination of his or her deferral election due to receipt of a
hardship distribution shall be subject to the requirements of ARTICLE 3 and this
ARTICLE 4.

6



--------------------------------------------------------------------------------



 



Article 5.
PLAN ACCOUNTS
     5.1 Accounts
     Bookkeeping deferral election Accounts shall be established and maintained
by the Plan Administrator for each Participant in which shall be recorded the
amounts deferred by the Participant under the Plan for each deferral election
(credited as of the date that they would otherwise be currently payable).
     5.2 Investment Performance
     A Participant’s Account shall be treated as invested in such investment
options as are made available by the Plan Administrator, and adjusted to reflect
increases or decreases thereon.
     5.3 Valuation Date
     A Participant’s Account shall be valued as of December 31st of each year,
on the last day of the month in which the Participant ceases to be an Eligible
Person and as of each distribution payment date, at which point credits under
Section 5.2 shall be made with respect to the Account balance remaining in the
Plan as of the Valuation Date. The Company also may establish such other date or
dates as Valuation Dates with respect to all Accounts, particular investments in
the Accounts or particular Accounts with respect to which payment or another
transaction is to occur.
Article 6.
DEATH AND DISABILITY DISTRIBUTIONS
     6.1 Death Distributions
     Each Participant may designate a Beneficiary to receive payment of his or
her Account balance in the event of his or her death. Each Beneficiary
designation: (i) shall be made on a form filed in the manner prescribed by the
Plan Administrator, (ii) shall be effective when, and only if made and filed in
such manner during the Participant’s lifetime, and (iii) upon such filing, shall
automatically revoke all previous Beneficiary designations. Upon the death of a
Participant, the full amount of the Participant’s Account (or the remaining
amount of the Account in the event that installment payments have commenced)
shall be paid to the Participant’s Beneficiary in a single lump sum as soon as
administratively practicable following the date that the Company is notified of
the Participant’s death. Payment shall be made in cash.
     6.2 Failure to Designate Beneficiary
     If the payments to be made pursuant to this Section are not subject to a
valid Beneficiary designation at the time of the Participant’s death (because of
the

7



--------------------------------------------------------------------------------



 



Participant’s failure to file a valid Beneficiary designation or because the
designated Beneficiary predeceased the Participant or for any other reason), the
estate of the Participant shall be the Beneficiary. If a Beneficiary designated
by the Participant to receive all or any part of the Participant’s Account dies
after the Participant but before complete distribution of that portion of the
Account, and at the time of the Beneficiary’s death there is no valid
designation of a contingent Beneficiary, the estate of such Beneficiary shall be
the Beneficiary of the portion in question.
Article 7.
CLAIMS PROCEDURE
     7.1 Initial Claim
     If a Participant believes he or she is entitled to payments under the Plan
which have not been paid or have been paid in a lesser amount, the Participant
may submit a written claim to Attention: Deferred Compensation Committee, OSI
Pharmaceuticals, Inc., 41 Pinelawn Road, Melville, New York 11747. If the
Deferred Compensation Committee determines that the claim should be denied,
written notice of the decision shall be furnished to the Participant within a
reasonable period of time. This notice shall set forth in clear and precise
terms the specific reasons for the denial, specific reference to pertinent Plan
provisions on which the denial is based, a description of additional material or
information necessary for the Participant to perfect the claim, and an
explanation of the Plan’s review procedure. The written notice shall be given to
the Participant within ninety (90) days after receipt of the claim, unless
special circumstances require an extension of time for processing the claim, in
which case a decision shall be rendered and written notice furnished within one
hundred eighty (180) days after receipt of the claim. A written notice of such
extension of time indicating the special circumstances and expected date of
decision shall be furnished to the Participant within the initial ninety
(90) day period.
     7.2 Claims Appeal
     The Participant may, within sixty (60) days after receiving notice denying
the claim, request a review of the decision by written application to the
Company. The Participant may also review pertinent documents and submit issues
and comments in writing. A written decision on the appeal shall be made by the
Company not later than sixty (60) days after receipt of the appeal, unless
special circumstances require an extension of time, in which case a decision
shall be rendered within a reasonable period of time, but in no event later than
one hundred twenty (120) days after receipt of the appeal. A written notice of
such extension of time shall be furnished to the Participant before such
extension begins. The decision shall include the specific reason(s) for the
decision and the specific reference(s) to the pertinent Plan provisions on which
the decision is based. The decision shall be final. The Participant’s
Beneficiary also may use the claim procedures set forth in this ARTICLE 7.

8



--------------------------------------------------------------------------------



 



Article 8.
MANAGEMENT AND ADMINISTRATION
     8.1 Administration
     The Company shall serve as the Plan Administrator. The Plan Administrator
shall have the full power and authority to control and manage the operation and
administration of the Plan, including the authority, in its sole discretion:
(a) to promulgate and enforce such rules and regulations as deemed necessary or
appropriate for the administration of the Plan; (b) to interpret the Plan
consistent with the terms and intent thereof; and (c) to resolve any possible
ambiguities, inconsistencies and omissions in the Plan. All such actions shall
be in accordance with the terms and intent of the Plan.
     The Company may designate, by written instrument acknowledged by the
parties, one or more persons to carry out its fiduciary responsibilities as Plan
Administrator. To the extent of any such delegation, the delegate shall become
the Plan Administrator responsible for the matters assigned by the Company, and
references to the Company in such capacity shall apply instead to the delegate.
Additionally, the Company may assign any of its responsibilities to specific
persons who are directors, officers, or employees of the Company, or a committee
composed of such persons, in order to execute its actions as the Plan
Administrator. Any action by the Company assigning any of its responsibilities
to specific persons who are directors, officers, or employees of the Company, or
a committee composed of such persons, shall not constitute delegation of the
Company’s responsibility as Plan Administrator, but rather shall be treated as
the manner in which the Company has determined internally to discharge such
responsibility. One such assignment is hereby made to the Deferred Compensation
Committee, who shall have the power on behalf of the Company to execute Plan
documents, trust agreements or other contracts relating to the Plan or Plan
administration, and who shall serve generally as the Plan Administrator.
     The Plan Administrator may engage the services of accountants, attorneys,
actuaries, consultants and such other professional personnel as deemed necessary
or advisable to assist them in fulfilling responsibilities of the Plan
Administrator under the Plan. The Plan Administrator, and its delegates and
assistants, shall be entitled to act on the basis of all tables, valuations,
certificates, opinions and reports furnished by such professional personnel.
     8.2 Amendment and Termination of the Plan
     The Company may, in its sole discretion, amend, modify or terminate this
Plan at any time or from time to time, in whole or in part, and for any reason.
However, no amendment shall reduce the amount accrued in any Account as of the
date of such amendment. The Company may terminate the Plan with respect to the
Participants employed or formerly employed by the Company, as follows:

9



--------------------------------------------------------------------------------



 



          (a) Partial Termination
          The Company may partially terminate the Plan by instructing the Plan
Administrator not to accept any additional deferral elections under this Plan.
If such a partial termination occurs, the Plan shall continue to operate and be
effective with regard to deferral elections properly completed and filed prior
to the effective date of such partial termination.
          (b) Complete Termination
          The Company may completely terminate the Plan by instructing the Plan
Administrator not to accept any additional deferral elections, and by
terminating all existing Plan deferrals. In the event of complete termination,
the Plan shall cease to operate and, to the extent permitted by Section 409A of
the Code, the Plan Administrator shall distribute each Account to the
appropriate Participant.
Article 9.
GENERAL PROVISIONS
     9.1 Alienation of Benefits
     No Account payable under the Plan shall be subject to alienation, sale,
transfer, assignment, pledge, attachment, garnishment, lien, levy or like
encumbrance. Neither the Company nor the Plan shall in any manner be liable for
or subject to the debts or liabilities of any person entitled to payment under
the Plan. Notwithstanding the foregoing, if the Plan Administrator receives a
Domestic Relations Order with respect to a Participant, upon determination of
the validity of such Domestic Relations Order, the Plan Administrator shall use
all or a portion of the Participant’s Account to satisfy the obligations
therein.
     9.2 Overpayments
     If any overpayment of an Account is made under the Plan, (a) the amount of
the overpayment may be set off against further amounts payable to or on account
of the person who received the overpayment until the overpayment has been
recovered in full, or (b) the recipient shall be required to return the amount
of the overpayment to the Plan Administrator. The foregoing remedy is not
intended to be exclusive.
     9.3 FICA Obligation
     An Eligible Person’s deferrals of Base Compensation, Bonus and Other Cash
Compensation payments are subject to taxation under FICA. The Plan
Administrator, without the Eligible Person’s consent, shall withhold the FICA
taxes payable by the Eligible Person with respect to these amounts from such
Eligible

10



--------------------------------------------------------------------------------



 



Person’s Base Compensation, Bonus and Other Cash Compensation payments that are
not deferred.
     9.4 Withholding Taxes
     The Company and the Plan Administrator shall withhold such taxes and make
such reports to governmental authorities as they reasonably believe to be
required by law.
     9.5 Distributions to Minors and Incompetents
     If the Plan Administrator determines that any Participant or Beneficiary
receiving or entitled to receive payment of an Account under the Plan is
incompetent to care for his or her affairs, and in the absence of the
appointment of a legal guardian of the property of the incompetent, payments due
under the Plan (unless prior claim thereto has been made by a duly qualified
guardian, committee or other legal representative) may be made to the spouse,
parent, brother or sister or other person, including a hospital or other
institution, deemed by the Plan Administrator to have incurred or to be liable
for expenses on behalf of such incompetent. In the absence of the appointment of
a legal guardian of the property of a minor, any minor’s share of an Account
under the Plan may be paid to such adult or adults as in the opinion of the Plan
Administrator have assumed the custody and principal support of such minor.
     The Plan Administrator, however, in its sole discretion, may require that a
legal guardian for the property of any such incompetent or minor be appointed
before authorizing the payment of the Account in such situations. Benefit
payments made under the Plan in accordance with determinations of the Plan
Administrator pursuant to this Section 9.5 shall be a complete discharge of any
obligation arising under the Plan with respect to such Benefit payments.
     9.6 No Right to Employment
     Nothing contained in this Plan shall be deemed to give any Employee the
right to be retained in the service of the Company or to interfere with the
right of the Company to demote, discharge or discipline any Employee at any time
without regard to the effect that such demotion, discharge or discipline may
have upon the Employee under the Plan.
     9.7 Unfunded Plan
     The Plan shall be an unfunded, unsecured obligation of the Company. The
Company shall not be required to segregate any assets to provide payment of
Accounts, and the Plan shall not be construed as providing for such segregation.
Any liability of the Company to any Participant or Beneficiary with respect to
the payment of Accounts shall be based solely upon any contractual obligations
created

11



--------------------------------------------------------------------------------



 



by the Plan. Any such obligation shall not be deemed to be secured by any pledge
or other encumbrance or any property of the Company.
     9.8 Trust Fund
     At its discretion, the Company may establish one or more irrevocable rabbi
trusts for the purpose of assisting in the payment of Accounts, provided the
establishment of such a trust is not in connection with a change in the
financial health of the Company within the meaning of Section 409A of the Code.
Any assets of the Company transferred to such trusts shall not be diverted to
the Company, except in the event of the Company’s bankruptcy or insolvency. To
the extent payments provided for under the Plan are made from any such trust,
the Company shall not have any further obligation to make such payments. The
establishment and maintenance of any such trust shall not alter the nature of
Accounts under the Plan as unfunded and unsecured.
     The provisions of the Plan shall govern the rights of Participants to
receive distributions pursuant to the Plan. The provisions of the trust shall
govern the rights of the Company, Participants and the creditors of the Company
to the assets transferred to the trust.
     9.9 Change in Control; Merger or Other Reorganization
     The Company may assign its obligations under this Plan to a successor,
whether by merger, consolidation, asset sale or other business reorganization or
transaction (“Business Transaction”) to the extent such assignment would not
give rise to imposition of the additional tax under Section 409A of the Code.
     9.10 Miscellaneous
          (a) Construction
          Unless the contrary is plainly required by the context, wherever any
words are used herein in the masculine gender, they shall be construed as though
they were also used in the female gender, and vice versa, and wherever any words
are used herein in the singular form, they shall be construed as though they
were also used in the plural form, and vice versa. Furthermore, the terms of
this Plan shall be construed in accordance with Section 409A of the Code so as
to avoid the imposition of the penalty tax under Section 409A, and, in the event
of any inconsistency between the Plan and Section 409A of the Code, Section 409A
shall control.
          (b) Severability
          If any provision of the Plan is held illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining parts of
the Plan,

12



--------------------------------------------------------------------------------



 



and the Plan shall be construed and enforced as if such illegal or invalid
provision had never been included in it.
          (c) Titles and Headings Not to Control
          The titles to Articles and the headings of Sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than the titles or headings, shall control.
          (d) Complete Statement of Plan
          This document is a complete statement of the Plan. The Plan may be
amended, modified or terminated only in writing and then only as provided
herein.
     9.11 Governing Law
     The Plan shall be governed by ERISA, and to the extent not preempted by
ERISA, the laws of the State of New York without regard to its choice of law
provisions.
Article 10.
DEFINITIONS
     In addition to those definitions set forth in ARTICLE 1 or otherwise in the
text of this Plan, the following terms shall have the meaning assigned below in
this ARTICLE 10:
     10.1 “Account” means all Annual Accounts established under the Plan, which
reflects all amounts deferred or contributed under the Plan and allocable
returns and losses under ARTICLE 5 of the Plan.
     10.2 “Annual Account” means the book entry sub-account established under
the Plan for each Participant for a given calendar year, which reflects all
amounts deferred or contributed under the Plan for such calendar year and
returns and losses attributable to such deferrals under ARTICLE 5 of the Plan.
     10.3 “Base Compensation” means, a Select Employee’s base pay payable with
respect to services rendered during the calendar year (but excluding any amounts
paid for employment taxes and remittances to pay premiums under any Company
welfare benefit plan), less the elective deferral limit applicable under Code
Section 402(g).
     10.4 “Beneficiary” means the person or persons designated by a Participant
to receive payment of the amounts provided in the Plan, in accordance with
ARTICLE 6, in the event of his or her death.

13



--------------------------------------------------------------------------------



 



     10.5 “Bonus” means, with respect to an Eligible Person, the Eligible
Person’s annual incentive bonus payable with respect to services for a calendar
year, but, for the avoidance of doubt, shall not include any bonus payable on
account of a Participant’s initial employment with the Company.
     10.6 “Change in Control” shall have the meaning provided in Section 409A of
the Code and the rules and regulations thereunder.
     10.7 “Deferred Compensation Committee” means a committee of two or more
employees of the Company designated from time to time by the Plan Administrator.
     10.8 “Director Fees” means, a Director’s annual director fees payable with
respect to services rendered during the calendar year (but excluding any amounts
paid for employment taxes and remittances to pay premiums under any Company
welfare benefit plan), less the elective deferral limit applicable under Code
Section 402(g).
     10.9 “Disability” means a termination of employment as a result of the fact
that the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment, which can
reasonably be expected to result in death or can be expected to last for a
continuous period of at least twelve (12) months.
     10.10 “Domestic Relations Order” means a judgment, decree or order
(including approval of a property settlement agreement) which relates to the
provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent of a Participant and is made
pursuant to a state domestic relations law (including community property law).
     10.11 “Employee” means a common law employee of (i) the Company, (ii) a
Participating Employer or (iii) any other employer treated as a single employer
with the Company under Section 409A of the Code.
     10.12 “Participant” means a current or former Eligible Person who has an
Account under the Plan.
     10.13 “Participating Employer” means the Company and all entities which are
part of the same “controlled group” as the Company, as determined under Sections
414(b) or (c) of the Code, provided such an entity has adopted the Plan in
writing with the consent of the Board. Non-United States entities or
subsidiaries shall not be treated as part of the controlled group for this
purpose. A business entity shall be treated as a Participating Employer only
while a member of the controlled group that includes the Company.
     10.14 “Plan Administrator” means the Company, or if so appointed by the
Company, the Deferred Compensation Committee.

14



--------------------------------------------------------------------------------



 



     10.15 “Retirement Age” means the earlier of the attainment of age 55 or
15 years of service with the Company.
     10.16 “Separation from Service” means termination of a Participant’s status
as an Employee or Director by reason of retirement, Disability, resignation,
discharge, or death. A transfer of employment with an affiliate treated as a
single employer with the Company and the Participating Employers under
Section 409A of the Code (which shall for these purposes include non-United
States entities or subsidiaries that would otherwise be treated as part of the
controlled group) shall not be treated as a Separation from Service.
     10.17 “Termination Date” means the date the Participant has a Separation
from Service.
     10.18 “Unforeseeable Emergency” means one or more of the following events:
(a) a sudden and unexpected illness or accident of the Participant or a
dependent (as defined in Section 152(a) of the Code) of the Participant; (b) a
loss of the Participant’s property due to casualty; or (c) other similar and
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, as determined by the Plan Administrator.
     10.19 “Valuation Date” means the date or dates as of which Accounts are
valued, as set forth in Section 5.3.
*      *      *      *      *
     To reflect the approval of the Plan by the Board on April 19, 2007, the
authorized officer hereby executes this Plan document on behalf of the Company.

            OSI PHARMACEUTICALS, INC.
      By:   /s/ Barbara A. Wood       Name:   Barbara A. Wood        Title:  
Vice President, General Counsel and Secretary       

15



--------------------------------------------------------------------------------



 



ERISA ALTERNATIVE COMPLIANCE STATEMENT

     
TO:
  Top Hat Plan Exemption
 
  Pension and Welfare Benefits Administration
 
  Room N-5644
 
  U.S. Department of Labor
 
  200 Constitution Avenue NW
 
  Washington, DC 20210
 
   
FROM:
  OSI Pharmaceuticals, Inc.
 
  41 Pinelawn Road
 
  Melville, New York 11747
 
   
 
  Employer Identification Number: 13-3159796

     This statement is meant to comply with the requirements of 29
C.F.R.2520.104-23, alternative method of compliance for pension plans for
certain selected employees.
     The above employer maintains one plan primarily for the purpose of
providing deferred compensation benefits for a select group of management or
highly compensated employees.
     The number of employees and Directors eligible for the plan is 54 as of
July 1, 2007.
     Date Plan Effective: July 1, 2007

            OSI PHARMACEUTICALS, INC.
      By:         Name:   Michael G. Atieh        Title:   Executive Vice
President and Chief Financial Officer       

 